Exhibit 10.1

 

PEPSIAMERICAS, INC.

 

DEBT SECURITIES

 

UNDERWRITING AGREEMENT

 

May 11, 2005

 

Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
Banc of America Securities LLC
Wachovia Capital Markets, LLC
BNP Paribas Securities Corp.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Wells Fargo Securities, LLC
Loop Capital Markets, LLC

 

c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017

 

Ladies and Gentlemen:

 

1.                                       Introductory. PepsiAmericas, Inc., a
Delaware corporation (“Company”), proposes to issue and sell from time to time
certain of its debt securities registered under the registration statement
referred to in Section 2(a) (“Registered Securities”). The Registered Securities
will be issued under an indenture, dated as of August 15, 2003 (as amended or
supplemented with respect to such Registered Securities, the “Indenture”),
between the Company and Wells Fargo Bank, National Association, as Trustee, in
one or more series, which series may vary as to interest rates, maturities,
redemption provisions, selling prices and other terms, with all such terms for
any particular series of the Registered Securities being determined at the time
of sale. Particular series of the Registered Securities will be sold pursuant to
a Terms Agreement referred to in Section 3 for resale in accordance with terms
of offering determined at the time of sale.

 

The Registered Securities specified in the applicable Terms Agreement are
hereinafter referred to as the “Securities.” The firm or firms which agree to
purchase the Securities in the applicable Terms Agreement are hereinafter
referred to as the “Underwriters” of such Securities, and the representative(s)
of the Underwriters, if any, specified in such Terms Agreement are hereinafter
referred to as the “Representatives”; provided, however, that if such Terms
Agreement does not specify any representative of the Underwriters, the term
“Representatives,” as used in this Agreement (other than in Sections 2(b), 5(b)
and 6 and the second sentence of Section 3), shall mean the Underwriters.

 

2.                                       Representations and Warranties of the
Company. The Company represents and warrants to, and agrees with, each
Underwriter on the date hereof, the date of the applicable

 

--------------------------------------------------------------------------------


 

Terms Agreement and the Closing Date referred to in Section 3 (each, a
“Representation Date”) that:

 

(a)                                  A registration statement on Form S-3 (No.
333-108164), including a prospectus contained in the registration statement
relating to the Registered Securities, has been filed with the Securities and
Exchange Commission (“Commission”) and such registration statement has become
effective. Such registration statement, including the prospectus constituting
part of such registration statement and all information incorporated therein by
reference, in the form and at the time such registration statement or any
post-effective amendment thereto prior to the execution of the applicable Terms
Agreement became effective, is hereinafter referred to as the “Registration
Statement,” and the final prospectus and prospectus supplement reflecting the
terms of the Securities and the terms of offering thereof, including all
information incorporated therein by reference, in the form and at the time such
prospectus and prospectus supplement were first furnished to the Underwriters
for use in connection with the offering of such Securities, are hereinafter
collectively referred to as the “Prospectus.”

 

All references in this Agreement to financial statements and schedules and other
information which is “in” or “disclosed”, “contained”, “included” or “stated”
(or other references of like import) in the Registration Statement, Prospectus
or preliminary prospectus shall be deemed to include all such financial
statements and schedules and other information which is incorporated by
reference in the Registration Statement at the time it or any post-effective
amendment prior to the execution of the applicable Terms Agreement became
effective or in the Prospectus or preliminary prospectus at the time of the
execution of the applicable Terms Agreement, as the case may be; and all
references in this Agreement to amendments or supplements to the Registration
Statement, Prospectus or preliminary prospectus shall be deemed to include the
filing of any document under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), which is incorporated by reference in the Registration
Statement, the Prospectus or the preliminary prospectus after the execution of
the applicable Terms Agreement.

 

(b)                                 On each effective date of the Registration
Statement or any post-effective amendment thereto and each Representation Date,
such Registration Statement and each post-effective amendment thereto conformed,
conforms and will conform in all respects to the requirements of the Securities
Act of 1933, as amended (“Act”), the Exchange Act, the Trust Indenture Act of
1939, as amended (“Trust Indenture Act”), and the rules and regulations of the
Commission (“Rules and Regulations”) and did not, does not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading. On the date of each Terms Agreement and the Closing Date related
thereto, the Prospectus and each amendment or supplement thereto conforms and
will conform in all respects to the requirements of the Act, the Trust Indenture
Act and the Rules and Regulations and does not and will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No representation, warranty or agreement
is made by the Company as to any written information furnished to the Company by
any Underwriter through the Representatives, if any, specifically for use in the
Registration Statement or any post-effective amendment thereto and the
Prospectus or any amendment or supplement thereto.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The consolidated historical financial
statements, together with the related notes thereto, set forth or incorporated
by reference in the Registration Statement or the Prospectus comply as to form
in all material respects with the requirements of Regulation S-X under the Act
applicable to registration statements on Form S-3 under the Act. Such historical
financial statements fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries at the respective
dates indicated and the results of operations and cash flows of the Company and
its consolidated subsidiaries for the respective periods indicated, in each case
in accordance with generally accepted accounting principles (“GAAP”)
consistently applied throughout such periods. The other historical financial
information and data included in the Prospectus is, in all material respects,
accurately presented and true and correct. Neither consolidated pro forma
financial information of the Company nor historical financial statements of any
entity other than the Company are required under the Act or the Rules and
Regulations to be included in the Registration Statement or the Prospectus.

 

3.                                       Purchase and Offering of Securities.
The obligation of the Underwriters to purchase the Securities will be evidenced
by an exchange of a Terms Agreement substantially in the form of Annex I
attached hereto (“Terms Agreement”) at the time the Company determines to sell
the Securities. The Terms Agreement will incorporate by reference the provisions
of this Agreement, except as otherwise provided therein, and will specify the
firm or firms which will be Underwriters, the names of any Representatives, the
principal amount to be purchased by each Underwriter, the initial public
offering price, if any, and the purchase price to be paid by the Underwriters
applicable to the Securities and the terms of the Securities not already
specified in the Indenture, including, but not limited to, interest rate or
formula, maturity, any redemption provisions and any sinking fund requirements
and whether any of the Securities may be sold to institutional investors
pursuant to Delayed Delivery Contracts (as defined below). The Terms Agreement
will also specify the time and date of delivery and payment (such time and date
being hereinafter and in the Terms Agreement referred to as the “Closing Date”),
the place of delivery and payment and any details of the terms of offering that
should be reflected in the Prospectus relating to the offering of the
Securities. The obligations of the Underwriters to purchase the Securities will
be several and not joint. It is understood that the Underwriters propose to
offer the Securities for sale as set forth in the Prospectus. The Securities
delivered to the Underwriters on the Closing Date will be in fully registered
definitive or book-entry form, as specified in the applicable Terms Agreement,
and be in such denominations and registered in such names as the Underwriters
may request.

 

If the Terms Agreement provides for sales of Securities pursuant to delayed
delivery contracts, the Company authorizes the Underwriters to solicit offers to
purchase Securities pursuant to delayed delivery contracts substantially in the
form of Annex II attached hereto (“Delayed Delivery Contracts”) with such
changes therein as the Company may authorize or approve. Delayed Delivery
Contracts are to be made only with institutional investors, including commercial
and savings banks, insurance companies, pension funds, investment companies and
educational and charitable institutions. On the Closing Date the Company will
pay, as compensation, to the Representatives for the accounts of the
Underwriters, the fee set forth in such Terms Agreement in respect of the
principal amount of Securities to be sold pursuant to Delayed Delivery Contracts
(“Contract Securities”). The Underwriters will not have any responsibility in
respect of the validity or the performance of Delayed Delivery Contracts. If the
Company executes and delivers Delayed Delivery Contracts, the Contract
Securities will be

 

3

--------------------------------------------------------------------------------


 

deducted from the Securities to be purchased by the several Underwriters and the
aggregate principal amount of Securities to be purchased by each Underwriter
will be reduced pro rata in proportion to the principal amount of Securities set
forth opposite each Underwriter’s name in such Terms Agreement, except to the
extent that the Representatives determine that such reduction shall be otherwise
than pro rata and so advise the Company. The Company will advise the
Representatives not later than the business day prior to the Closing Date of the
principal amount of Contract Securities.

 

4.                                       Certain Agreements of the Company. The
Company agrees with the several Underwriters that it will furnish to Sidley
Austin Brown & Wood LLP, counsel for the Underwriters, one conformed copy of the
Registration Statement, including all exhibits, in the form it became effective
and of all post-effective amendments thereto and that, in connection with each
offering of Securities:

 

(a)                                  The Company will file the Prospectus with
the Commission pursuant to and in accordance with Rule 424(b) not later than the
second business day following the execution and delivery of the Terms Agreement.

 

(b)                                 The Company will advise the Representatives
promptly of any proposal to amend or supplement the Registration Statement or
the Prospectus and will afford the Representatives a reasonable opportunity to
comment on any such proposed amendment or supplement; and the Company will also
advise the Representatives promptly of the filing of any such amendment or
supplement and of the institution by the Commission of any stop order
proceedings in respect of the Registration Statement or of any part thereof and
will use its best efforts to prevent the issuance of any such stop order and to
obtain as soon as possible its lifting, if issued.

 

(c)                                  If, at any time when a prospectus relating
to the Securities is required to be delivered under the Act, any event occurs as
a result of which the Registration Statement or the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement or the Prospectus to
comply with the Act or the Rules and Regulations, the Company promptly will
prepare and file with the Commission an amendment or supplement which will
correct such statement or omission or an amendment which will effect such
compliance. Neither the Representatives’ consent to, nor the Underwriters’
delivery of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 5.

 

(d)                                 The Company will timely file such reports
pursuant to the Exchange Act as are necessary in order to make generally
available to its securityholders as soon as practicable an earnings statement
for the purposes of, and to provide the benefits contemplated by, the last
paragraph of Section 11(a) of the Act.

 

(e)                                  The Company will furnish to the
Representatives copies of the Registration Statement, including all exhibits,
any related preliminary prospectus, any related

 

4

--------------------------------------------------------------------------------


 

 

preliminary prospectus supplement, the Prospectus and all amendments and
supplements to such documents, in each case as soon as available and in such
quantities as are reasonably requested.

 

(f)                                    The Company will arrange for the
qualification of the Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions as the
Representatives shall reasonably designate and will continue such qualifications
in effect so long as required for the distribution of the Securities; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified.

 

(g)                                 During the period of five years after the
date of any Terms Agreement, the Company will furnish to the Representatives
and, upon request, to each of the other Underwriters, if any, as soon as
practicable after the end of each fiscal year, a copy of its annual report to
stockholders for such year; and the Company will furnish to the Representatives
(i) as soon as available, a copy of each report on Form 10-K or 10-Q or
definitive proxy statement of the Company filed with the Commission under the
Exchange Act, or mailed to stockholders, and (ii) from time to time, such other
information concerning the Company as the Representatives may reasonably
request.

 

(h)                                 The Company will pay all expenses incident
to the performance of its obligations under this Agreement and each Terms
Agreement and will reimburse the Underwriters for any expenses (including fees
and disbursements of counsel) incurred by them in connection with qualification
of the Registered Securities for sale under the laws of such jurisdictions as
the Representatives may reasonably designate and the printing of memoranda
relating thereto, for any fees charged by investment rating agencies for the
rating of the Securities and for expenses incurred in distributing the
Prospectus, any preliminary prospectuses and any preliminary prospectus
supplements to Underwriters.

 

(i)                                     For a period beginning at the time of
execution of the Terms Agreement and ending one business day after the Closing
Date, the Company will not, without the prior consent of the Representatives,
offer, sell, contract to sell or otherwise dispose of any publicly sold
(including pursuant to Rule 144A of the Act) United States dollar-denominated
debt securities issued or guaranteed by the Company and having a maturity of
more than one year from the date of issue.

 

5.                                       Conditions of the Obligations of the
Underwriters. The obligations of the several Underwriters to purchase and pay
for the Securities that are the subject of the applicable Terms Agreement will
be subject to the accuracy of the representations and warranties on the part of
the Company herein on the date hereof and at the time of execution of such Terms
Agreement and on the Closing Date, to the accuracy of the statements of Company
officers made pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder and to the following additional conditions
precedent:

 

(a)                                  The Prospectus shall have been filed with
the Commission in accordance with the Rules and Regulations and Section 4(a) of
this Agreement. The Registration Statement shall have become effective under the
Act and no stop order suspending the effectiveness of the Registration Statement
or of any part thereof shall have been issued and no proceedings for that

 

5

--------------------------------------------------------------------------------


 

purpose shall have been instituted or, to the knowledge of the Company or any
Underwriter, shall be contemplated by the Commission.

 

(b)                                 Subsequent to the execution of the Terms
Agreement, there shall not have occurred (i) any change, or any development
involving a prospective change, in or affecting particularly the properties,
assets, operations, business or condition (financial or otherwise) of the
Company or its subsidiaries which, in the judgment of the Representatives, is so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or the delivery of the Securities or the Registered Securities as
contemplated by the Registration Statement and the Prospectus; (ii) any
downgrading in (or withdrawal of) the rating of any debt securities of the
Company by Standard & Poor’s Corporation or Moody’s Investors Service, Inc., or
any public announcement that either such organization has under surveillance or
review its rating of any debt securities of the Company (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating); (iii) any suspension or
limitation of trading in securities generally on the New York Stock Exchange, or
any setting of minimum prices or trading on such exchange, or any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; (iv) any banking moratorium declared by Federal or New
York authorities or a material disruption in commercial banking or securities
settlement or clearance services; or (v) a material adverse change in the
financial markets in the United States or in the international financial
markets, or any outbreak or escalation of major hostilities in which the United
States is involved, any declaration of war by Congress or any other substantial
national or international calamity or emergency if, in the judgment of the
Representatives, the effect of any such outbreak, escalation, declaration,
calamity or emergency makes it impractical or inadvisable to proceed with
completion of the sale of and payment for the Securities.

 

(c)                                  The Underwriters shall have received an
opinion, dated the Closing Date, of Briggs and Morgan, Professional Association,
counsel for the Company, to the effect that:

 

(i)                                     The Company has been duly incorporated
and is an existing corporation in good standing under the laws of the State of
Delaware, with corporate power and authority to own, lease and operate its
properties and conduct its business as described in the Prospectus; the Company
is duly qualified to do business as a foreign corporation in good standing in
all jurisdictions in which it owns or leases substantial properties or in which
the conduct of its business requires such qualification, except where the
failure to so qualify would not, individually or in the aggregate, have a
material adverse effect on the properties, assets, operations, business or
condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole; each “significant subsidiary” (as defined in Regulation S-X of the
Commission) of the Company has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own, lease and operate its
properties and conduct its business as described in the Prospectus; each such
significant subsidiary of the Company is in good standing and is duly qualified
to do business as a foreign corporation in all jurisdictions in which it owns or
leases substantial properties or in which the conduct of its business requires
such qualification, except where the failure to be in good standing or so
qualify would not, individually or in the aggregate, have a material adverse
effect on the properties, assets, operations, business or

 

6

--------------------------------------------------------------------------------


 

condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole; all of the issued and outstanding capital stock of each such
significant subsidiary has been duly authorized and validly issued and is fully
paid and non-assessable, and all of such capital stock is owned by the Company,
directly or through subsidiaries, free and clear of any mortgage, pledge, lien,
encumbrance, claim or equity;

 

(ii)                                  The Securities have been duly authorized
by the Company and the terms thereof have been established in accordance with
the Indenture; and when duly executed and authenticated in accordance with the
provisions of the Indenture and delivered to the Underwriters in accordance with
this Agreement and the Terms Agreement against payment of the agreed upon
consideration therefor, the Securities will constitute valid and legally binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, subject to (a)
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting the enforcement
of creditors’ rights, (b) to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law), (c) any
requirement that a claim with respect to any Security denominated in other than
U.S. dollars (or a judgment denominated in other than U.S. dollars in respect of
such claim) be converted into U.S. dollars at a rate of exchange prevailing on a
date determined in accordance with applicable law and (d) governmental authority
to limit, delay or prohibit the making of payments outside of the United States
or in a foreign currency or currency unit;

 

(iii)                               The Securities and the Indenture conform in
all material respects to the description thereof contained in the Prospectus;

 

(iv)                              The Indenture has been duly authorized,
executed and delivered by the Company, has been duly qualified under the Trust
Indenture Act and constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to (a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium
and similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights, (b) to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law), (c) any requirement that a claim with respect to any Security
denominated in other than U.S. dollars (or a judgment denominated in other than
U.S. dollars in respect of such claim) be converted into U.S. dollars at a rate
of exchange prevailing on a date determined in accordance with applicable law
and (d) governmental authority to limit, delay or prohibit the making of
payments outside of the United States or in a foreign currency or currency unit;

 

(v)                                 Each document filed pursuant to the Exchange
Act and incorporated by reference in the Prospectus (other than the financial
statements and the notes thereto and the supporting schedules and other
financial or statistical data derived therefrom contained or incorporated by
reference therein, as to which no opinion need be given) complied when filed, or
as subsequently amended, as to form in all material respects with the Exchange
Act and the Rules and Regulations thereunder;

 

7

--------------------------------------------------------------------------------


 

(vi)                              No consent, approval, authorization or order
of, or filing with, any governmental agency or body or any court is required by
the Company for the consummation of the transactions contemplated by this
Agreement and the Terms Agreement in connection with the issuance or sale of the
Securities by the Company, except such as have been obtained and made under the
Act and the Trust Indenture Act and such as may be required under state
securities laws or Blue Sky laws of various jurisdictions;

 

(vii)                           The Registration Statement has become effective
under the Act, the Prospectus was duly filed with the Commission pursuant to the
subparagraph of Rule 424(b) specified in such opinion on the date specified
therein, and, to the knowledge of such counsel, no stop order suspending the
effectiveness of the Registration Statement or of any part thereof has been
issued and no proceedings for that purpose have been instituted or are pending
or threatened under the Act; the Registration Statement, as of its effective
date, the date of the Terms Agreement and the applicable Closing Date, and the
Prospectus, as of the date of the Terms Agreement and the applicable Closing
Date, and any amendment or supplement thereto, as of its date, complied and
comply as to form in all material respects with the requirements of the Act, the
Exchange Act, the Trust Indenture Act and the Rules and Regulations; the
information in the Prospectus under the captions “Description of the Notes” and
“Description of the Debt Securities” is accurate in all material respects; it
being understood that such counsel need express no opinion or belief as to the
financial statements and the notes thereto, and the supporting schedules and
other financial or statistical data derived therefrom contained or incorporated
by reference in the Registration Statement or the Prospectus;

 

(viii)                        This Agreement and the Terms Agreement have each
been duly authorized, executed and delivered by the Company;

 

(ix)                                The execution, delivery and performance of
the Indenture, this Agreement and the Terms Agreement, and the issuance and sale
of the Securities and compliance with the terms and provisions thereof did not
and will not result in a breach or violation of any of the terms and provisions
of, or constitute a default under, any law, statute, rule, regulation, judgment
or order of any governmental agency or body or any court having jurisdiction
over the Company or any subsidiary of the Company or any of their properties or
any contract, indenture, mortgage, loan agreement, note, deed of trust, lease or
other instrument to which the Company or any such subsidiary is a party or by
which the Company or any such subsidiary is bound or to which any of the
properties of the Company or any such subsidiary is subject; and such action
will not result in any violation of the provisions of the charter or by-laws of
the Company or any such subsidiary; the Company has the power and authority to
authorize, issue and sell the Securities as contemplated by this Agreement and
the Terms Agreement;

 

(x)                                   The Company is not, and upon the issuance
and sale of the Securities and the application of the net proceeds therefrom as
described in the Prospectus will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended;

 

8

--------------------------------------------------------------------------------


 

(xi)                                To the best of such counsel’s knowledge and
information, there is not pending or threatened any action, suit, proceeding,
inquiry or investigation to which the Company or any of its subsidiaries thereof
is a party or to which the assets, properties or operations of the Company or
any of its subsidiaries thereof is subject, before or by any court or
governmental agency or body, domestic or foreign, which might reasonably be
expected to result in a material adverse change in the properties, assets,
operations, business or condition (financial or otherwise) of the Company and
its subsidiaries taken as a whole or which might reasonably be expected to
materially and adversely affect the assets, properties or operations thereof or
the consummation of the transactions contemplated under the Terms Agreement or
the performance by the Company of its obligations thereunder or under the
Indenture or the Securities;

 

(xii)                             To the best of such counsel’s knowledge and
information, (A) there are no contracts, indentures, mortgages, loan agreements,
notes, deeds of trust, leases or other instruments required to be described or
referred to in the Registration Statement or to be filed as exhibits thereto,
other than those described or referred to therein or filed or incorporated by
reference as exhibits thereto, and (B) no default exists in the due performance
or observance of any obligation, agreement, covenant or condition contained in
any contract, indenture, mortgage, loan agreement, note, deed of trust, lease or
other instrument which breach would, individually or in the aggregate, have a
material adverse effect on the properties, assets, operations, business or
condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole; and

 

(xiii)                          Nothing has come to such counsel’s attention
that causes such counsel to believe that the Registration Statement or any
post-effective amendment thereto, as of its effective date, the date of the
Terms Agreement or the applicable Closing Date, contained or contains, as the
case may be, any untrue statement of a material fact or omitted or omits to
state, as the case may be, any material fact required to be stated therein or
necessary to make the statements therein not misleading or that the Prospectus
or any amendment or supplement thereto, as of its date, the date of the Terms
Agreement or the applicable Closing Date, included or includes, as the case may
be, any untrue statement of a material fact or omitted or omits to state, as the
case may be, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and the descriptions in the Registration Statement and Prospectus of
statutes, legal and governmental proceedings and contracts and other documents
constitute an accurate summary of such statutes, proceedings, contracts and
other documents in all material respects; it being understood that such counsel
need express no opinion or belief as to the financial statements and the notes
thereto, and the supporting schedules and other financial or statistical data
derived therefrom contained or incorporated by reference in the Registration
Statement or the Prospectus.

 

(d)                                 The Underwriters shall have received from
Sidley Austin Brown & Wood LLP, counsel for the Underwriters, such opinion or
opinions, dated the Closing Date, with respect to the Securities, the disclosure
in the Registration Statement and the Prospectus and other related matters as
they may require, and the Company shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters.

 

9

--------------------------------------------------------------------------------


 

(e)                                  The Underwriters shall have received a
certificate, dated the Closing Date, of the Chairman and Chief Executive Officer
or any Vice President and the principal financial or accounting officer of the
Company in which such officers, to the best of their knowledge after reasonable
investigation, shall state that the representations and warranties of the
Company in this Agreement are true and correct, that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, that no stop order
suspending the effectiveness of the Registration Statement or of any part
thereof has been issued and no proceedings for that purpose have been instituted
or are contemplated by the Commission and that, subsequent to the date of the
most recent financial statements of the Company in or incorporated by reference
in the Prospectus, there has been no material adverse change in the properties,
assets, operations, business or condition (financial or otherwise) of the
Company and its subsidiaries taken as a whole except as set forth in or
contemplated by the Prospectus.

 

(f)                                    The Underwriters shall have received a
letter or letters, dated the Closing Date, of KPMG LLP, confirming that they are
independent public accountants within the meaning of the Act and the applicable
published Rules and Regulations thereunder and stating in effect that:

 

(i)                                     in their opinion, the financial
statements and schedules audited by them and included or incorporated by
reference in the Registration Statement or the Prospectus comply in form in all
material respects with the applicable accounting requirements of the Act and the
Exchange Act and the related published Rules and Regulations;

 

(ii)                                  they have performed the procedures
specified by the American Institute of Certified Public Accountants for a review
of interim financial information as described in Statement of Auditing Standards
No. 100, Interim Financial Information, on any unaudited financial statements
included or incorporated by reference in the Registration Statement or the
Prospectus;

 

(iii)                               on the basis of the review, if any, referred
to in clause (ii) above, a reading of the latest available interim financial
statements of the Company, inquiries of officials of the Company who have
responsibility for financial and accounting matters and other specified
procedures, nothing came to their attention that caused them to believe that:

 

(A)                              the unaudited consolidated financial
statements, if any, included or incorporated by reference in the Registration
Statement or the Prospectus do not comply as to form in all material respects
with the applicable accounting requirements of the Act and the Exchange Act and
the related published Rules and Regulations or any material modification should
be made to such unaudited financial statements for them to be in conformity with
generally accepted accounting principles;

 

(B)                                the unaudited summary financial information,
if any, included or incorporated by reference in the Registration Statement or
the

 

10

--------------------------------------------------------------------------------


 

Prospectus does not agree with the amounts set forth in the unaudited
consolidated financial statements from which it was derived or was not
determined on a basis substantially consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement or the Prospectus;

 

(C)                                at the date of the latest available balance
sheet read by such accountants, there was any change in the capital stock or any
increase in long-term debt, including current maturities, or decrease in total
shareholders’ equity of the Company and consolidated subsidiaries, in each case
as compared with amounts shown on the latest balance sheet included or
incorporated by reference in the Registration Statement or the Prospectus; and
at a subsequent specified date not more than three business days prior to the
Closing Date, there was any change greater than three percent in the capital
stock or any increase greater than five percent in long-term debt, including
current maturities, or decrease greater than 3% in total shareholders’ equity of
the Company and consolidated subsidiaries as compared with amounts shown on the
latest balance sheet included or incorporated by reference in the Prospectus;
and

 

(D)                               for the period from the date of the latest
income statement included or incorporated by reference in the Prospectus to the
closing date of the latest available income statements read by such accountants,
there were any decreases, as compared with the corresponding period of the
preceding year, in consolidated net sales, operating income or net income of the
Company and consolidated subsidiaries; and for the period from the closing date
of the latest available income statement included or incorporated by reference
in the Registration Statement or the Prospectus to a subsequent specified date
not more than three business days prior to the Closing Date, there were any
decreases, as compared with the corresponding period in the preceding year, in
consolidated net sales, operating income or net income of the Company and
consolidated subsidiaries;

 

except in all cases set forth in clauses (C) and (D) above for changes,
increases or decreases which the Registration Statement and the Prospectus
disclose have occurred or may occur;

 

(iv)                              in addition to the procedures specified in
clause (ii) above, they have carried out certain other limited procedures of a
nature customarily the subject of independent auditors’ comfort letters with
respect to (A) specified dollar amounts (or percentages derived from such dollar
amounts) and (B) other financial information of a nature customarily the subject
of independent auditors’ comfort letters, which is contained or incorporated by
reference in the Registration Statement or the Prospectus, including, without
limitation, the ratios of earnings to fixed charges, and have found such dollar
amounts, percentages and other financial information to be in agreement with the
relevant accounting and financial records specified in such letter, except as
otherwise specified in such letter.

 

11

--------------------------------------------------------------------------------


 

The Company will furnish the Representatives with such additional copies of such
opinions, certificates, letters and documents as they reasonably request.

 

6.                                       Indemnification and Contribution.

 

(a)                                  The Company will indemnify and hold
harmless each Underwriter against any losses, claims, damages or liabilities,
joint or several, to which such Underwriter may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement,
the Prospectus, or any amendment or supplement thereto, or any related
preliminary prospectus or preliminary prospectus supplement, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each Underwriter for any legal or other expense
reasonably incurred by such Underwriter in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Underwriter
through the Representatives, if any, specifically for use therein.

 

(b)                                 Each Underwriter will indemnify and hold
harmless the Company against any losses, claims, damages or liabilities to which
the Company may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or any related preliminary prospectus or
preliminary prospectus supplement, or arise out of or are based upon the
omission or the alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Underwriter through the Representatives, if any, specifically for use therein,
and will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 6 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under subsection (a) or (b) above, notify the indemnifying
party of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party otherwise than under subsection (a) or (b) above. In the
case of parties indemnified pursuant to subsection (a) above, counsel to the
indemnified parties shall be selected by the Representatives and, in the case of
parties indemnified pursuant to subsection (b) above, counsel to the indemnified
parties shall be selected by the Company. An indemnifying party will be entitled
to participate in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not,

 

12

--------------------------------------------------------------------------------


 

except with the consent of the indemnified party, also be counsel to the
indemnifying party). In no event shall the indemnifying party be liable to such
indemnified party under this Section 6 for the fees and expenses of more than
one counsel (in addition to local counsel) separate from its own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.

 

(d)                                 If the indemnification provided for in this
Section 6 is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Underwriters on the other from
the offering of the Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and the Underwriters on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total underwriting discounts and commissions received
by the Underwriters. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Underwriters
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Underwriters
were treated as one entity) or by any other method of allocation that does not
take into account the equitable considerations referred to in this subsection
(d). The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d).  Notwithstanding the
provisions of this subsection (d), no Underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages which such Underwriter has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations in this subsection (d) to
contribute are several in proportion to their respective underwriting
obligations and not joint.

 

(e)                                  The obligations of the Company under this
Section 6 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to each person, if
any, who controls any Underwriter within the meaning of the Act; and the
obligations of the Underwriters under this Section shall be in addition to any

 

13

--------------------------------------------------------------------------------


 

liability which the respective Underwriters may otherwise have and shall extend,
upon the same terms and conditions, to each director of the Company, to each
officer of the Company who has signed the Registration Statement and to each
person, if any, who controls the Company within the meaning of the Act.

 

7.                                       Default of Underwriters. If any
Underwriter defaults or Underwriters default in their obligations to purchase
Securities under the Terms Agreement and the aggregate principal amount of the
Securities that such defaulting Underwriter or Underwriters agreed but failed to
purchase does not exceed 10% of the total principal amount of the Securities,
the Representatives may make arrangements satisfactory to the Company for the
purchase of such Securities by other persons, including any of the Underwriters,
but if no such arrangements are made by the Closing Date, the non-defaulting
Underwriters shall be obligated severally, in proportion to their respective
commitments under the Terms Agreement, to purchase the Securities that such
defaulting Underwriters agreed but failed to purchase. If any Underwriter
defaults or Underwriters default and the aggregate principal amount of the
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of the Securities and arrangements satisfactory to
the Representatives and the Company for the purchase of such Securities by other
persons are not made within 36 hours after such default, such Terms Agreement
will terminate without liability on the part of any nondefaulting Underwriter or
the Company, except as provided in Section 8. As used in this Agreement, the
term “Underwriter” includes any person substituted for an Underwriter under this
Section. Nothing herein will relieve a defaulting Underwriter from liability for
its default. The respective commitments of the several Underwriters for the
purposes of this Section shall be determined without regard to reduction in the
respective Underwriters’ obligations to purchase the principal amounts of the
Securities set forth opposite their names in the Terms Agreement as a result of
Delayed Delivery Contracts entered into by the Company.

 

The foregoing obligations and agreements set forth in this Section will not
apply if the Terms Agreement specifies that such obligations and agreements will
not apply.

 

8.                                       Survival of Certain Representations and
Obligations. The respective indemnities, agreements, representations, warranties
and other statements of the Company or its officers and of the several
Underwriters set forth in or made pursuant to this Agreement or in the Terms
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the results thereof, made by or on behalf of any Underwriter,
the Company or any of their respective representatives, officers or directors or
any controlling person and will survive delivery of and payment for the
Securities. If the Terms Agreement is terminated pursuant to Section 7 or if for
any reason the purchase of the Securities by the Underwriters under the Terms
Agreement is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 4 and the respective
obligations of the Company and the Underwriters pursuant to Section 6 shall
remain in effect. If the purchase of the Securities by the Underwriters is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 7 or the occurrence of any event specified in
clause (iii) (other than with respect to the Company’s securities), (iv) or (v)
of Section 5(b), the Company will reimburse the Underwriters for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Securities.

 

14

--------------------------------------------------------------------------------


 

9.                                       Notices. All communications hereunder
will be in writing and, if sent to the Underwriters, will be mailed, delivered
or telegraphed and confirmed to them c/o J.P. Morgan Securities Inc., 270 Park
Avenue, New York, New York 10017, Attention: High Grade Syndicate Desk, 8th
Floor, Fax: 212-834-6081 or, if sent to the Company, will be mailed, delivered
or telegraphed and confirmed to it at PepsiAmericas, Inc., 4000 Dain Rauscher
Plaza, 60 South Sixth Street, Minneapolis, Minnesota 55402, Attention:
Secretary.

 

10.                                 Successors. This Agreement will inure to the
benefit of and be binding upon the Company and such Underwriters as are
identified in Terms Agreements and their respective successors and the officers
and directors and controlling persons referred to in Section 6, and no other
person will have any right or obligation hereunder.

 

11.                                 Applicable Law. This Agreement and the Terms
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

15

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance hereof in the space provided for that purpose below.

 

 

 

Very truly yours,

 

 

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

/s/ Alexander H. Ware

 

 

 

Name: Alexander H. Ware

 

 

Title: Executive Vice President and
Chief Financial Officer

 

CONFIRMED AND ACCEPTED, as of
the date first above written:

 

CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
WACHOVIA CAPITAL MARKETS, LLC
BNP PARIBAS SECURITIES CORP.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC
LOOP CAPITAL MARKETS, LLC

 

By:

J.P. MORGAN SECURITIES INC.

 

 

 

By:

/s/ Robert Bottamedi

 

 

Name:

Robert Bottamedi

 

Title:

Vice President

 

 

On behalf of itself and the
other Underwriters

 

16

--------------------------------------------------------------------------------


 

ANNEX I

 

PEPSIAMERICAS, INC.

(“COMPANY”)

 

DEBT SECURITIES

 

TERMS AGREEMENT

 

                          , 200  

 

PepsiAmericas, Inc.
4000 Dain Rauscher Plaza
60 South Sixth Street
Minneapolis, Minnesota 55402
Attention:

 

Dear Sirs:

 

On behalf of the several Underwriters named in Schedule A hereto
(“Underwriters”) and for their respective accounts, we offer to purchase, on and
subject to the terms and conditions of the Underwriting Agreement dated, 200  
between PepsiAmericas, Inc. and the Underwriters (“Underwriting Agreement”), the
following securities (“Securities”) on the following terms:

 

Title: [        %] [FLOATING RATE]—Notes,—Debentures—Due [YEAR]

 

Principal Amount: $                      .

 

Interest: [ % PER ANNUM, FROM, 200  , PAYABLE [FREQUENCY] ON [DATES], COMMENCING
200  , TO HOLDERS OF RECORD ON THE PRECEDING                      OR
                , AS THE CASE MAY BE.] [ZERO COUPON.]

 

Maturity:                                       ,         .

 

Optional Redemption: [NONE][SPECIFY TERMS]

 

Sinking Fund: [YES][NO]

 

Delayed Delivery Contracts: [NONE] [SPECIFY TERMS]

 

Purchase Price:         % of principal amount[, plus accrued interest[, IF ANY,]
from                   , 200  ].

 

[Initial Public Offering Price:         % of principal amount, plus accrued
interest [, IF ANY,] from             , 200  ].

 

Form:                                                       

 

I-1

--------------------------------------------------------------------------------


 

Closing: A.M. on                                     , 200  , at              in
Federal (same day) funds.

 

Representative[s]: [NAME[S] AND ADDRESS[ES]]

 

The respective principal amounts of the Securities to be purchased by each of
the Underwriters are set forth opposite their names in Schedule A hereto.

 

It is understood that we may, with your consent, amend this offer to add
additional Underwriters and reduce the aggregate principal amount to be
purchased by the Underwriters listed in Schedule A hereto by the aggregate
principal amount to be purchased by such additional Underwriters.

 

The provisions of the Underwriting Agreement are incorporated herein by
reference.

 

The Securities will be made available for checking and packaging at the office
of                  at least 24 hours prior to the Closing Date.

 

Please signify your acceptance of the foregoing by return wire not later than
3:00 P.M. today.

 

 

Very truly yours,

 

 

 

[NAME AND SIGNATURE BLOCK FOR
UNDERWRITER(S)]

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underwriter

 

Principal
Amount

 

 

 

 

 

[UNDERWRITER(S)]

 

$

  

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

  

 

 

I-3

--------------------------------------------------------------------------------


 

ANNEX II

 

                          , 200  

 

DELAYED DELIVERY CONTRACT

 

PepsiAmericas, Inc.
c/o

 

 

Gentlemen:

 

The undersigned hereby agrees to purchase from PepsiAmericas, Inc., a Delaware
corporation (“Company”), and the Company agrees to sell to the undersigned, as
of the date hereof, for delivery on                       , 200   (“Delivery
Date”).

 

 

$                          

 

principal amount of the Company’s                                securities
(“Securities”), offered by the Company’s Prospectus dated                     ,
200  , and a Prospectus Supplement dated                       , 200   relating
thereto, receipt of copies of which is hereby acknowledged, at       % of the
principal amount thereof plus accrued interest, if any, and on the further terms
and conditions set forth in this Delayed Delivery Contract (“Contract”).

 

Payment for the Securities that the undersigned has agreed to purchase for
delivery on the Delivery Date shall be made to the Company or its order by
certified or official bank check in Federal (same day) funds at the office of
                             at 10:00 A.M. on the Delivery Date upon delivery to
the undersigned of the Securities to be purchased by the undersigned for
delivery on such Delivery Date in definitive fully registered form and in such
denominations and registered in such names as the undersigned may designate by
written or telegraphic communication addressed to the Company not less than five
full business days prior to the Delivery Date.

 

It is expressly agreed that the provisions for delayed delivery and payment are
for the sole convenience of the undersigned; that the purchase hereunder of
Securities is to be regarded in all respects as a purchase as of the date of
this Contract; that the obligation of the Company to make delivery of and accept
payment for, and the obligation of the undersigned to take delivery of and make
payment for, Securities on the Delivery Date shall be subject only to the
conditions that (1) investment in the Securities shall not at the Delivery Date
be prohibited under the laws of any jurisdiction in the United States to which
the undersigned is subject and (2) the Company shall have sold to the
Underwriters the total principal amount of the Securities less the principal
amount thereof covered by this and other similar Contracts. The undersigned
represents that its investment in the Securities is not, as of the date hereof,
prohibited under the laws of any jurisdiction to which the undersigned is
subject and which governs such investment.

 

II-1

--------------------------------------------------------------------------------


 

Promptly after completion of the sale to the Underwriters the Company will mail
or deliver to the undersigned at its address set forth below notice to such
effect, accompanied by a copy of the opinion of counsel for the Company
delivered to the Underwriters in connection therewith.

 

This Contract will inure to the benefit of and be binding upon the parties
hereto and their respective successors, but will not be assignable by either
party hereto without the written consent of the other.

 

It is understood that the acceptance of any such Contract is in the Company’s
sole discretion and, without limiting the foregoing, need not be on a
first-come, first-served basis. If this Contract is acceptable to the Company,
it is requested that the Company sign the form of acceptance below and mail or
deliver one of the counterparts hereof to the undersigned at its address set
forth below. This will become a binding contract between the Company and the
undersigned when such counterpart is so mailed or delivered.

 

 

Yours very truly,

 

 

 

 

 

[NAME OF PURCHASER]

 

 

 

By:

 

 

 

 

 

 

[TITLE OF SIGNATORY]

 

 

 

 

 

 

 

 

 

 

 

[ADDRESS OF PURCHASER]

 

 

 

 

Accepted, as of the above date.

 

 

 

PEPSIAMERICAS, INC.

 

 

 

By:

 

 

 

 

II-2

--------------------------------------------------------------------------------